Citation Nr: 0704475	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to VA disability compensation for additional 
disability to include resection of the terminal ileum and 
cecum under 38 U.S.C.A. § 1151, claimed as due to an 
endoscopic procedure performed by VA in March 4, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and K. H.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
REMAND 

The veteran, who is the appellant, served on active duty from 
September 1953 to September 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in February 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

The record shows that the veteran has a diagnosis of Crohn's 
disease since 1999.  In March 2004, the veteran underwent an 
endoscopy at the Charleston VA Medical Center (VAMC).

The veteran contends that VA negligently left a piece of the 
endoscope instrument in his intestine, resulting in an 
intestinal obstruction that required resection of a small 
section of the ileum in June 2004. 

VA records show the endoscopic procedure in March 2004 was 
performed without any immediate complications.  It was noted 
that the veteran's history was negative for relevant surgery 
or endoscopic therapy.  In June 2004, the veteran underwent 
resection of the terminal ileum and cecum and foreign body 
was removed from the distal ileum.  A pathology report 
described the foreign body as a plastic cylinder, 1.6 cm in 
length and 1.3 cm in diameter.  The discharge diagnosis was 
distal small bowel obstruction due to Crohn's disease and a 
foreign body.  

In November 2006, the veteran's son testified that the 
foreign object that was removed was no longer available.  He 
described the object as a cap-like shape with a small pin-
like hole on one end and the other end was open.   
As the evidence of record does not contain sufficient medical 
evidence to decide the claim, under the duty to assist 
additional evidentiary development is needed. Accordingly, 
the case is REMANDED for the following action:

1. Ensure that all notification required 
by 38 U.S.C.A. §§ 5103 and 5103A and by 38 
C.F.R. § 3.159 are fully complied with.  

2. Contact the VAMC in Charleston, South 
Carolina, to obtain a copy of the 
inventory of medical instrumentation used 
in March 4, 2004, in the performance of 
endoscopic procedure.  The inventory 
should identify the name of the 
manufacturer and the model number of the 
endoscope used.

3. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



